Citation Nr: 0614453	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  98-03 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for left lower leg 
myositis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating decisions 
of the Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  By a rating action of February 1997, the RO 
denied the veteran's attempt to reopen his claim of 
entitlement to service connection for varicose veins.  In an 
April 1997 rating decision, the RO confirmed the denial of 
the veteran's attempt to reopen his claim of entitlement to 
service connection for varicose veins; the RO also denied a 
claim for service connection for myositis.

The Board issued a decision in April 2005, that determined 
that new and material evidence had been submitted to reopen 
the claim of service connection for varicose veins.  In 
addition, the Board remanded to the RO for further 
development the issues of service connection for varicose 
veins and service connection for left lower leg myositis.  


FINDING OF FACT

1.  The weight of probative medical evidence indicates that 
varicose veins is a disorder that did not have its onset in 
service and is not otherwise attributable to service.

2.  The weight of probative medical evidence indicates that 
myositis of the left leg did not have its onset in service 
and is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  Varicose veins were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  Myositis of the left leg was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in June 2002, coupled with the Board's remand of 
April 2005, satisfied the duty to notify provisions.  The 
veteran has been accorded an examination for disability 
evaluation purposes, and there is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  Consequently, 
the Board finds that VA has met the duties to notify and 
assist as to the issues decided herein.  

While the initial denial of these claims was in February 
1997, the veteran was thereafter provided an examination and 
the claims were readjudicated after appropriate notice was 
furnished the veteran.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102; 
see also 38 U.S.C.A. § 5107(b).

Analysis

The records indicate that the veteran served on active duty 
from June 1953 to May 1955.  Regardless of multiple search 
requests, the RO has not been able to locate any service 
medical records for the veteran, and the records are presumed 
to have been destroyed in the fire at the National Personnel 
Records Center (NPRC) in 1973.

An original claim for service connection for varicose veins 
was received in July 1980.  In that claim, the veteran did 
not report having received treatment, in post-service years, 
for varicose veins.  

Of record are VA treatment reports, dated from January 1987 
to November 1993.  On VA examination in November 1987, no 
varicose veins were detected on clinical inspection.  On the 
occasion of a VA examination in March 1990, the veteran 
complained of having small to moderate varicose veins over 
the mid lateral aspect of the right lower leg since 1954.  
Examination revealed slightly sacculated varicosities in the 
lateral aspect of the right lower leg.  The pertinent 
diagnosis was venous varicosities, right lower leg.  

A statement in support of claim (VA Form 21-4138) was 
received in April 1996, wherein the veteran requested that 
his claim for service connection for varicose veins be 
reopened.  Submitted in support of his claim was a private 
treatment report from Dr. A. Mendez Deynes, dated in December 
1996, indicating that the veteran has been under his care 
since 1955 for diabetes and varicose veins.

Received in April 1997 was a medical statement from Dr. 
Antonio Capella, certifying that the veteran had been under 
medical care since his discharge from military service in May 
1955.  Dr. Capella indicated that, during those years, the 
veteran received treatment for diabetes mellitus, varicose 
veins in the right leg, vicariate myositis in the lower left 
extremity, and sporadic paravertebral muscular spasms.  Dr. 
Capella further noted that the veteran continued to suffer 
from these ailments to the present.  In another statement 
dated in May 1997, Dr. Capella certified that the veteran's 
main conditions consisted of diabetes mellitus and varicose 
veins in the right leg.  Dr. Capella also noted that the 
veteran had developed a condition known as vicariate myositis 
in the left (non-varicose) leg.

In yet another medical statement, received in October 1997, 
Dr. Capella explained that the veteran began experiencing 
problems with cold, heat and compression in the right leg; he 
noted that these symptoms manifested as the formation of 
varicose veins in the right leg.  He observed that, with the 
passage of time, the veteran started to have pain in his left 
leg as a consequence of the additional effort that he 
required to be able to compensate for the weakness in his 
right leg.  

In yet another statement, received in November 2000, Dr. 
Capella dated the onset of the claimant's varicose veins to 
military service.  The physician, in commenting on the 
veteran's medical history, pointed out that the claimant had 
lived in New York for 25 years.  

The Board's April 2005 remand directed that a VA examination 
be scheduled to obtain a medical opinion about the likely 
date of onset and etiology the veteran's varicose veins.  A 
VA examiner, who performed the requested examination in May 
2005, stated that he had reviewed the claims file.  He 
obtained the veteran's history and recorded clinical 
findings.  Small varicosities were seen on the veteran's 
right leg.  Stasis pigmentation was detected on both legs.  
Dilated venules were noted on the left leg.  The examination 
of the left leg muscle was negative.  Specifically, the 
examiner stated that he found no left leg myositis.  
According to the examiner, without service medical records, 
he could not give an opinion about the etiology of 
varicosities, and if they were related to service, without 
resorting to speculation.

The Board has taken note of statements from Dr. Capella and 
Dr. Deynes, each physician relating that the veteran has 
varicose veins that have been present and persisted 
chronically throughout the years since he left military 
service.  It should be noted, however, that the statements 
from Dr. Capella and from Dr. Deynes amount to mere 
recitation of history unsubstantiated by any contemporaneous 
clinical records.  Significantly, Dr. Capella has not 
provided any actual treatment records or office clinical 
notes, prepared contemporaneous with treatment that is 
alleged to have spanned many years.  The only clinical 
records in the claims file from Dr. Deynes relate to the 
veteran's treatment in January 1981 for a condition other 
than varicose veins.  

Moreover, the veteran's 25-year absence from Puerto Rico, the 
place where Dr. Capella and Dr. Deynes each has his practice, 
further demonstrates the likelihood that each physician's 
statement relies upon the veteran's history, rather than upon 
actual treatment records compiled over many of the years that 
followed the veteran's separation from service.  
Additionally, the Board finds noteworthy the fact that the 
veteran, in his original claim for compensation for varicose 
veins, did not reference having received post-service 
treatment for that condition from any private medical 
provider.  

The Board does not question the sincerity of either 
physician.  However, for the reasons discussed above, the 
Board believes that each physician's opinion, relating the 
presence of the veteran's varicose veins back to 1955, 
necessarily relies on an account of medical history provided 
by the veteran.  In the case where a physician's opinion is 
based on a veteran's rendition of his medical history, the 
Board is not bound to accept the medical conclusion, as it 
has no greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229 (1993).  

Here, the facts alleged by the veteran to his treating 
physicians are not supported by the procurable, objective 
medical evidence.  Accordingly, the Board determines that 
little probative value attaches to the statements from Dr. 
Deynes and Dr. Capella dating the onset of varicose veins 
back to 1955 when the veteran separated from military 
service.  

The May 2005 VA examiner's opinion does not support dating 
the onset of varicose veins to the veteran's military 
service.  The examiner stated that, without service medical 
records, he could not give an opinion about the etiology of 
varicosities, and if they were related to service, without 
resorting to speculation.  By responding in such a manner, 
the examiner in essence did not render an opinion on this 
issue, and his remarks constitute what may be characterized 
as "non-evidence."  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  

Not only are there no service medical records, but even more 
significantly, there are no medical records documenting the 
presence of varicose veins from the time of the veteran's 
release from service in May 1955 until March 1990, when 
examination revealed varicosities of the right lower leg.  
The absence of any medical records documenting pertinent 
complaints or findings during the period of almost 35 years 
weighs against the veteran's claims.  With respect to 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999).

Additionally, the negative evidence includes the fact that on 
the veteran's original claim for service connection for 
varicose veins received in July 1980, the veteran did not 
report having received treatment, in post-service years, for 
varicose veins.  The fact that no varicose veins were 
detected on clinical inspection during VA examination in 
November 1987 also weighs heavily against the veteran's 
claim.

Finally, the comments of the physician who examined the 
veteran for disability evaluation purposes in May 2005 
indicate that it would require resort to speculation to 
attribute the veteran's varicose veins to his military 
service.  As noted above, VA regulations provide that a 
reasonable doubt is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  The opinion of the physician clearly 
reflects that it would require pure speculation to attribute 
the veteran's current varicose veins to his military service, 
given the absence of any medical records documenting the 
presence of varicose veins until more than 30 years after the 
veteran's release from service.  See 38 C.F.R. § 3.102.  

The weight of probative, procurable medical evidence in this 
case demonstrates that varicose veins is a disorder that had 
its onset decades after the veteran separated from military 
service and that varicose veins is not otherwise attributable 
to service.  Hence, there is no basis for a grant of direct 
service connection for varicose veins.  

The weight of probative and procurable medical evidence in 
this case also demonstrates that left leg myositis, if now 
present, had its onset decades after the veteran separated 
from military service and that left leg myositis is not 
otherwise attributable to service.  Hence, there is also no 
basis for a grant of direct service connection for left leg 
myositis.  

Here, the claimant does not assert service onset of left leg 
myositis.  Rather, the claimant asserts that he developed 
left leg myositis as a result of varicose veins, an assertion 
that finds support in medical statements prepared by Dr. 
Capella in 1997.  The Board finds it noteworthy that the May 
2005 VA physician found no evidence of left leg myositis.  In 
any event, even accepting, for the sake of argument, that the 
claimant has left leg myositis and that left leg myositis 
resulted from varicose veins, the Board notes that the 
appellant has failed to establish service connection for 
varicose veins.  A grant of secondary service connection is 
predicated on the existence of a service-connected disorder 
that is shown to have caused or resulted in the worsening of 
another disorder.  That is not the case in this appeal.  

The fact that the May 2005 VA examiner's medical opinion was 
inconclusive regarding the date of onset of the veteran's 
current varicose veins does not mean, in this case, that the 
examination was inadequate.  Rather, the examiner's 
inconclusive opinion about the date of onset of the veteran's 
varicose veins rested on the absence of service medical 
records and the fact that there are no medical records 
documenting the presence of varicose veins until many years 
after the veteran's release from service.  The examiner's 
opinion establishes that an opinion as to a relationship 
between the veteran's varicose veins and his military 
service, in the absence of any medical evidence of 
varicosities until almost 35 years after the veteran's 
release from service, would require resort to speculation, 
which is insufficient to create a reasonable doubt as to this 
matter.  The May 2005 VA examiner's opinion, to the extent 
that it addressed the significance of medical evidence that 
is available in the claims file, was certainly adequate, for 
reasons previously discussed.  In all, the Board's remand to 
obtain a medical opinion about the etiology and date of onset 
of the veteran's varicose veins was substantially complied 
with.  Stegall v. West, 11 Vet. App. 268 (1998).  

For the reasons discussed above, the claims of service 
connection for varicose veins and left leg myositis must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for varicose veins is denied.

Service connection for left lower leg myositis is denied. 


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


